                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                 MARTINSBURG


MAURICE DOSSO,

              Plaintiff,


v.                                                    CIVIL ACTION NO.: 3:19-CV-68
                                                      (GROH)

ALEX M. AZAR, II, Secretary of Health
and Human Services of the United
States of America, and SHENANDOAH
COMMUNITY HEALTH CENTER,

              Defendants.


                        MEMORANDUM ORDER ADOPTING
                     AMENDED REPORT AND RECOMMENDATION

      Now before the Court is an Amended Report and Recommendation (R&R)

submitted by Magistrate Judge Trumble. ECF No. 14.

      Pursuant to this Court’s Local Rules and 28 U.S.C. § 1915(e)(2)(B), this action was

referred to Magistrate Judge Trumble for a preliminary review to determine whether the

Plaintiff’s complaint sets forth any viable claims.   ECF No. 4.    On May 14, 2019,

Magistrate Judge Trumble issued his R&R, recommending that the Court dismiss the

Plaintiff’s complaint without prejudice and deny as moot his application to proceed in

forma pauperis. ECF No. 7. The Plaintiff filed objections to that R&R on June 10, 2019.

ECF No. 12.     In light of the information provided within those objections, the Court

declined to adopt the R&R and referred the matter back to Magistrate Judge Trumble for

submission of an amended R&R. ECF No. 13.
       On June 18, 2019, Magistrate Judge Trumble issued an amended R&R. ECF No.

14. Therein, Magistrate Judge Trumble recommended that the Plaintiff be afforded 90

days to file a screening certificate of merit as required by West Virginia Code § 55-7B-6.

If the Plaintiff failed to file the screening certificate of merit within 90 days, Magistrate

Judge Trumble recommended that the Plaintiff’s complaint be dismissed without

prejudice.

                                  I. Standard of Review

       Pursuant to 28 U.S.C. § 636(b)(1)(C), this Court is required to conduct a de novo

review of those portions of the magistrate judge’s findings to which objection is made.

However, this Court is not required to review, under a de novo or any other standard, the

factual or legal conclusions of the magistrate judge to which no objections are made.

Thomas v. Arn, 474 U.S. 140, 150 (1985). Failure to file objections in a timely manner

constitutes a waiver of de novo review and a plaintiff’s right to appeal this Court’s order.

28 U.S.C. § 636(b)(1)(C); Snyder v. Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989); United

States v. Schronce, 727 F.2d 91, 94 (4th Cir. 1984).

       Pursuant to 28 U.S.C. § 636(b)(1)(C) and Rule 72(b) of the Federal Rules of Civil

Procedure, objections to Magistrate Judge Trumble’s amended R&R were due within

fourteen days after being served with a copy of the same. The amended R&R was sent

to the Plaintiff by certified mail on June 18, 2019. ECF No. 14. The Plaintiff filed his

objections on July 1, 2019. ECF No. 14. Accordingly, the Court will review the portions

of the amended R&R to which the Plaintiff objects de novo.

                                      II. Background

       The Plaintiff’s complaint alleges medical malpractice under the Federal Tort Claims

                                             2
Act (“FTCA”). ECF No. 1. Specifically, the Plaintiff alleges that that Defendants were

negligent in connection with his medical care at the Shenandoah Community Health

Center (“SCH”). Id. at 2.

       Since 2012, the Plaintiff has been “treated, followed, and monitored” at the SCH,

mostly for high blood pressure. Id. at 5. On or about September 22, 2015, the Plaintiff’s

treating physician referred him to a specialist for “a total life-altering and potentially life-

threatening medical condition” he developed while under the care of the Defendants. Id.

The Plaintiff alleges that his medical records showed “steadily increasing and abnormal

lab test results” two full years before the Defendants informed the Plaintiff and referred

him to a specialist.      Id. at 6.    Specifically, the Plaintiff claims that the records

demonstrated “visibly and distinguishably marked in red, abnormal and progressively

rising creatinine levels, over a course of more than two years during which Defendants

said nothing and took no action until Plaintiff developed a kidney disease.” ECF No. 12

at 5. The Plaintiff alleges that his kidney disease was preventable but, due to the lack of

care, is now irreversible. Id.

       The Plaintiff alleges that the Defendants failure to inform him of his abnormal test

results was a breach of the Defendants’ duty of care to the Plaintiff. ECF No. 1 at 7.

The Plaintiff further alleges that SCH medical staff was not properly trained and/or

supervised, and that the Defendants negligently hired and retained “incompetent,

inexperienced, unqualified and/or inadequately trained operators, administrators,

employees, agents and staff.” Id. at 8. As a result, the Plaintiff claims he has suffered

“serious and permanent personal injuries,” “has incurred medical expenses and other

damages,” and “was forced to endure pain, suffering, and mental anguish.” Id. at 10.

                                               3
On this basis, the Plaintiff seeks monetary damages and any other relief that the Court

deems proper. Id. at 11.

                                    III. Applicable Law

       The FTCA creates a legal remedy for monetary damages for “personal injury or

death caused by the negligent or wrongful act or omission” of a federal employee acting

within the scope of his employment “if a private person[] would be liable to the claimant

in accordance with the law of the place where the act or omission occurred.” 28 U.S.C.

§ 1346(b)(1). Thus, the FTCA does not create a new cause of action, but rather “permits

the United States to be held liable in tort in the same respect as a private person would

be liable under the law of the place where the act occurred.” Edina v. United States, 259

F.3d 220, 223 (4th Cir. 2001).

       In this case, the Plaintiff’s allegations arise out of treatment he received in West

Virginia.   Therefore, under West Virginia law, to prevail on a claim of medical

malpractice, the Plaintiff must show:

       (1) [t]he health care provider failed to exercise that degree of care, skill and
       learning required or expected of a reasonable prudent health care provider
       in the profession or class to which the health care provider belongs acting
       in the same or similar circumstances; and (2) [s]uch failure was a proximate
       cause of the injury or death.

W. Va. Code § 55-7B-3.

       However, pursuant to § 55-7B-6, at least 30 days before filing a medical

malpractice action, the claimant must serve “a notice of claim on each health care provider

the claimant will join in the litigation.” W. Va. Code § 55-7B-6(b). The notice of claim

must include “a statement of the theory or theories of liability upon which a cause of action

may be based, and a list of all health care providers and health care facilities to whom

                                              4
notices of claim are being sent, together with a screening certificate of merit.” Id. If the

claimant “believes that no screening certificate of merit is necessary because the cause

of action is based upon a well-established legal theory of liability which does not require

expert testimony,” the claimant shall “file a statement specifically setting forth the basis of

the alleged liability of the health care provider in lieu of a screening certificate of merit.”

W. Va. Code § 55-7B-6(c).

                                        IV. Analysis

       In this case, it is undisputed that the Plaintiff did not serve a screening certificate

of merit.    Therefore, Magistrate Judge Trumble recommends that the Plaintiff be

permitted 90 days to serve a screening certificate of merit, as required by West Virginia

Code § 55-7B-6(b). The Plaintiff objects to this requirement and argues that his claims

fall under the exception codified in § 55-7B-6(c). See ECF No. 16 at 6. The Plaintiff

further argues that he has met the requirements of § 55-7B-6(c) because he served a

“Notice of Intent to Sue . . . laying out the medical malpractice grounds for the lawsuit and

the theories of liability.” Id. at 7.

       While the Plaintiff argues that his claims fall under the exception in subpart (c),

West Virginia law is clear—“it is the general rule in medical malpractice cases negligence

or want of professional skill can be proved only by expert witnesses.” Syl. pt. 3, Banfi v.

Am. Hosp. for Rehab., 529 S.E.2d 600 (W. Va. 2000). Evaluation of the Plaintiff’s claims

will require “an assessment of whether or not [the Plaintiff] was properly diagnosed and

treated,” and as such, expert testimony will be required. Lancaster v. USP Hazelton, No.

3:16CV30, 2017 WL 3448187, at *6 (N.D.W. Va. Aug. 11, 2017).

       Because the Plaintiff has not complied with the requirements of West Virginia Code

                                              5
§ 55-7B-6(b), his claim cannot proceed forward.             Nevertheless, dismissal is “too

draconian of a result.” Westmoreland v. Vaidya, 664 S.E.2d 90, 97 (W. Va. 2008).

Therefore, the Plaintiff must be “afforded a reasonable amount of time to fulfill the pre-

suit certificate of merit requirement prior to dismissal.” Id.

                                       V. Conclusion

       Accordingly, upon careful review, the Court ORDERS that Magistrate Judge

Trumble’s Amended Report and Recommendation [ECF No. 14] be ADOPTED for the

reasons more fully stated therein.

       The Plaintiff shall have 90 DAYS to comply with the requirements of West Virginia

Code § 55-7B-6(b). If the Plaintiff fails to file a screening certificate of merit within 90

days, the Court will DISMISS the Plaintiff’s Complaint [ECF No. 1] WITHOUT

PREJUDICE and DENY AS MOOT the Plaintiff’s Motion for Leave to Proceed In Forma

Pauperis [ECF No. 2].

       The Clerk is DIRECTED to mail a copy of this Order to the pro se Plaintiff by

certified mail, return receipt requested.

       DATED: July 9, 2019




                                               6
